DETAILED ACTION
This Office Action is in response to an application filed on May 21, 2020, in which claims 1 through 24 are pending, and ready for examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 21, 2020 was filed before the mailing date of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 and 14-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim 7 recites “fetching said saved-input-value of claim 1”; thus, claim 7 depends from claim 1.  However, claim 7 recites “said asymmetric encryption algorithm” and “said public-key”, both of which are indefinite because it is unclear to which of these earlier elements they refer (in claim 1 or within claim 7).  

Claim 19 recites “fetching said saved-input-value of claim 13”; thus, claim 19 depends from claim 13.  However, claim 19 recites “said asymmetric encryption algorithm” and “said public-private key pair”, both of which are indefinite because it is unclear to which of these earlier elements they refer (in claim 13 or within claim 19).  

Claim 20 depends from claim 19 and is therefore rejected under the same rationale.  

All of claims 8-12 and 21-24 are construed as improper multiple dependent claims and are therefore indefinite because their scope cannot be ascertained.  

Remaining claim 2-6 and 14-18 are further deemed indefiniteness because each of these claims are referred to in the improper multiple dependent claims in some way, and so their dependencies are indefinite.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al., U.S. Pub. No. 2018/0091487 (hereinafter referred to as Lin).  

With regard to claim 1, Lin discloses receiving an original-input-value (Lin, [0036]; [0054]; disclosed password is an original input value); using said original-input-value as a private-key to generate a public-key by using said asymmetric encryption algorithm (Lin, [0036]-[0037]; [0045]; asymmetric encryption algorithm used to generate a public-key); keeping said public-key and dropping said private-key (Lin, [0054]; [0067]; public key is saved, whereas private key is deleted); and saving said public-key as a saved-input-value (Lin, [0045]; Fig. 4, Ref. S290; public key is stored).  

With regard to claim 13, Lin discloses receiving an original-input-value (Lin, [0036]; [0054]; disclosed password is an original input value); using said original-input-value as a seed to generate a public-private key pair by using said asymmetric encryption algorithm, said public-private key pair comprised of a private-key and a public-key (Lin, [0036]-[0037]; [0045]; asymmetric encryption algorithm used to generate a public-key from password seed); keeping said public-key and dropping said private-key (Lin, [0054]; [0067]; public key is saved, whereas private key is deleted); and saving said public-key as a saved-input-value (Lin, [0045]; Fig. 4, Ref. S290; public key is stored).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
February 26, 2022